DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 12-19 have been renumbered 11-18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the claim appears to recite redundant limitations of claim 1.  It appears applicant intends to recite --the second wall comprising at least one of an aperture and concavity comprising a shape configured to receive the collectible item therethrough or therein, respectively--.  Appropriate explanation or correction is required.
Claim 9 is rejected based on its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US Pat. No. 6,739,462 B1).
In regards to claim 1, Kelly teaches a display system, comprising: a wall (24) comprising a profile representative of but larger than a profile of a collectible item, the wall comprising an exterior surface and at least one of an aperture and a concavity (26), wherein the at least one aperture and concavity comprises a shape configured to receive the collectible item therethrough or therein, respectively.
In regards to claim 2, Kelly teaches the collectible item is a golf ball (G).
In regards to claim 7, Kelly teaches a second wall (20) comprising a profile representative but larger than a profile of the collectible item.
In regards to claim 8, Kelly teaches at least one of an aperture and concavity (26) comprising a shape configured to receive the collectible item therethrough or therein, respectively.
In regards to claim 9, Kelly teaches a plurality of the at least one aperture and concavity (26) of the second wall (20) are disposed in an angular array about a central vertical axis of the display system (viewed from above 20).
In regards to claim 10, Kelly teaches a rotatable base (12) configured to carry the wall.
In regards to claim 11, Kelly teaches a retainer insert (i.e.; shelves can be provided in 26) configured to be carried by the wall and at least partially disposed within the at least one of an aperture and a concavity (26) (Col 3, Lines 32-44).
In regards to claim 12, Kelly teaches the retainer insert (i.e.; shelf) is configured to receive and selectively retain the collectible item relative to the wall (Col 3, Lines 32-44).
In regards to claim 13, Kelly teaches a method of display, comprising: providing a wall (24) comprising a profile representative of but larger than a profile of a collectible item, the wall having an exterior surface; and providing an aperture or concavity (26) in the wall wherein the aperture or concavity is shaped to at least partially receive the collectible item therethrough or therein, respectively.
In regards to claim 14, Kelly teaches passing at least a portion of the collectible item (G) through the aperture or into the concavity (26).
In regards to claim 15, Kelly teaches fixing the collectible item (G) relative to the wall (24) (via shelved provided in 26) and maintaining at least a portion protruding beyond the exterior surface in an exterior direction relative to the wall (Col 3, Lines 22-44).
In regards to claim 16, Kelly teaches disposing a retainer insert (i.e.; the shelf) between the wall and the collectible item (Col 3, Lines 32-44).
In regards to claim 17, Kelly teaches carrying the wall (24) on a rotatable base (12).
In regards to claim 18, Kelly teaches the collectible item is a golf ball (G).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Pat. No. 6,739,462 B1) in view of Tussy (US Pub. No. 2015/0259114 A1).
In regards to claim 3, Kelly does not teach the wall comprises dimples representative of golf ball dimples.  Tussy teaches a container having a wall comprising dimples (122) representative of golf ball dimples.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Kelly’s wall to have dimples representative of golf ball dimples.  The motivation would be for the purpose of making the housing/container more interesting as similarly taught by Tussy (Para 0003), since Kelly recognizes the housing may take other shapes (Col 2, Lines 66-67 to Col 3, Line 1).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US Pat. No. 6,739,462 B1) in view of Byers (US Pub. No. 2009/0308822 A1).
In regards to claim 4, Kelly does not teach the wall comprises a hemispherical shape.  Byers teaches a display system having a wall (2) comprising apertures or cavities (18), and comprising a hemispherical shape.
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Kelly’s wall to comprise a hemispherical shape as taught by Byers.  The motivation would be as a change in shape as recognized by Kelly (Col 2, Lines 66-67 to Col 3, Line 1).
In regards to claim 5, modified Kelly teaches the at least one of an aperture and a concavity (e.g.; Kelly: 30) is disposed along a central vertical axis of the display system.
In regards to claim 6, modified Kelly teaches a plurality of the at least one aperture and concavity (Kelly: 26) are disposed in an angular array about a central vertical axis of the display system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631